Citation Nr: 1126537	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a lower lumbar vertebrae condition/ lower back problems.

2.  Entitlement to service connection for a foot condition.

3.  Entitlement to service connection for mid-thoracic spinal cord damage.

4.  Entitlement to service connection for a knee condition.

5.  Entitlement to service connection for an ankle condition.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for mid-thoracic scoliosis.

8.  Entitlement to service connection for Crohn's disease.

9.  Entitlement to service connection for anorexia nervosa.

10.  Entitlement to service connection for lupus.

11.  Entitlement to service connection for ovarian cysts/ endometriosis.

12.  Entitlement to service connection for Cooley's anemia.

13.  Entitlement to service connection for leukemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board previously remanded this matter in July 2010 in order to schedule a videoconference hearing.  The RO contacted the Veteran to schedule a hearing.  The Veteran's representative subsequently notified the RO that the appellant did not wish to have a Board hearing.  The Board finds that there has been substantial compliance with the July 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a foot condition and service connection for Cooley's anemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current diagnosis of a lower lumbar vertebrae condition or lower back problems.

2.  There is no competent medical evidence of a current diagnosis of mid-thoracic spinal cord damage.

3.  There is no competent medical evidence of a current diagnosis of  a knee condition.  

4.  There is no competent medical evidence of a current diagnosis of an ankle condition.

5.  There is no competent medical evidence of a current diagnosis of a neck condition.

6.  There is no competent medical evidence of a current diagnosis of mid-thoracic scoliosis.  

7.  There is no competent medical evidence of a current diagnosis of Crohn's disease.

8.  There is no competent medical evidence of a current diagnosis of anorexia nervosa.

9.  There is no competent medical evidence of a current diagnosis of lupus.  

10.  There is no competent medical evidence of a current diagnosis of ovarian cysts or endometriosis.

11.  There is no competent medical evidence of a current diagnosis of leukemia.  


CONCLUSIONS OF LAW

1.  A lower lumbar vertebrae condition and lower back problem was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).  

 2.  Mid-thoracic spinal cord damage was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).     

3.  A knee condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).     
  
4.  An ankle condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).     

5.  A neck condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).

6.  Mid-thoracic scoliosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).  
7.  Crohn's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).  

8.  Anorexia nervosa was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).    

9.  Lupus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303 (2010).  

10.  Ovarian cysts/ endometriosis was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).  

11.  Leukemia was not incurred in or aggravated by active service.  38 U.S.C.A.  
§§ 1131, 5107; 38 C.F.R. § 3.303 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided the Veteran with VCAA notice on her claims for service connection for lumbar vertebrae condition, mid-thoracic spinal cord damage, a knee condition, an ankle condition, a neck condition, mid-thoracic scoliosis, Crohn's disease, anorexia nervosa, lupus, ovarian cysts of endometriosis in an April 2005 letter.  A separate March 2006 letter provided notice of how disability ratings and effective dates are determined.  Although the March 2006 letter was provided subsequent to the rating decision on appeal and thus did not meet the Pelegrini timing requirements, any deficiency was cured by the issuance of a fully compliant VCAA notice in January 2007 followed by readjudication of the Veteran's claims in the November 2007 Statement of the Case (SOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In January 2010, the RO provided the Veteran with VCAA notice regarding the claim for service connection for leukemia.  The letter advised the Veteran of the information and evidence required to substantiate the claim, explained what evidence VA would attempt to obtain on her behalf and advised the Veteran of how VA determines disability ratings and effective dates.   

The RO made reasonable efforts to assist the Veteran with regard to the claims being decided.  The service treatment records have been obtained.  The Board notes that the Veteran identified treatment records at Wilford Hall Medical Center at Lackland Air Force Base, the Social Security Administration and the VA Medical Center in Brooklyn, New York.  The RO attempted to obtain the records identified by the Veteran.  

The Board notes that a November 1984 response from Wilford Hall Medical Center indicated that there were no records for the Veteran.  The RO contacted SSA in June 2006 and was advised that there were no medical records pertaining to the Veteran.  The RO received a negative response from the Brooklyn VA Medical Center in May 2007.  As the record indicates that the requested records do not exist or the agencies do not have such records, no further efforts are required to obtain records from these agencies.  See 38 C.F.R. § 3.159(c)(2) (2010).  

Further, with respect to the duty to assist, the Board notes that the Veteran has not been afforded VA examinations for  the claims for service connection for low back problems, mid-thoracic spinal cord damage, a knee condition, an ankle condition, a neck condition, mid-thoracic scoliosis, Crohn's disease, anorexia nervosa, lupus, ovarian cysts of endometriosis and leukemia.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, a VA examination is not required with respect to the claimed disabilities of a lumbar vertebrae condition, mid-thoracic spinal cord damage, a knee condition, an ankle condition, a neck condition, mid-thoracic scoliosis, Crohn's disease, anorexia nervosa, lupus, ovarian cysts of endometriosis or leukemia, as there is no evidence of complaints of competent evidence of a current disability and no evidence of such injuries or diseases in service.  

The Board previously remanded this matter in July 2010 in order to afford the appellant a videoconference hearing as requested by her in a June 2010 brief.  Pursuant to the remand, the RO contacted the Veteran in order to ascertain whether she desired a video hearing before the Board.  In a statement received in December 2010, the Veteran indicated  that she did not want a videoconference hearing but instead wanted a hearing in Washington, DC.  Subsequently in a VA Form 9 submitted in March 2011, the Veteran indicated that she wanted a videoconference hearing at the RO.  An April 2011 statement from the Veteran's representative indicated that the Veteran clarified that she did not want a travel board hearing or personal hearing before the Board.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.702(e) (2010).  

The Board finds that all necessary development and notification has been accomplished with regard to the claims being decided and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claims

A.  Legal Criteria - Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases,  enumerated at § 3.309, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  The Board notes that these presumptive provisions are not applicable to the Veteran, as she had less than 90 days of active service.  

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes. Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lower lumbar vertebrae condition/ lower back problems.

The evidence of record does not show that the Veteran has been diagnosed with a lumbar vertebrae condition or lower back problems.  There is no evidence of treatment for such a disorder in service.  Nor is there evidence of post-service treatment for a lumbar vertebrae condition or lower back problems.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Congress has specifically limited entitlement to service connection for instances in which disease or injury have resulted in a disability.  See 38 U.S.C.A. §§ 1110 (West 2002).  In the absence of evidence of a present disability, there can be no valid claim for service connection.  Brammer, supra.  Therefore, because there is no evidence that the Veteran currently has a lumbar vertebrae condition, service connection is not warranted.
C.  Mid-thoracic spinal cord damage

The evidence of record does not reflect that the Veteran received treatment of mid-thoracic spinal cord damage during service.  There is also no evidence of post-service treatment or diagnosis of mid-thoracic spinal cord damage.  

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer, supra.  Therefore, because there is no evidence that the veteran currently has a disability manifested by mid-thoracic spinal cord damage, service connection is not warranted.

D.  Knee condition

The evidence of record does not reflect that the Veteran received  treatment of a knee condition in service.  The record does not contain competent evidence of a current diagnosis of a knee condition.  Without a currently diagnosed knee disability, the preponderance of the evidence is against the claim, and therefore, the service connection claim for a knee condition must be denied.  See Brammer, supra.

E.  Ankle condition

The evidence of record does not reflect that the Veteran received treatment of an ankle condition during service.  Nor is there any competent evidence of a current diagnosis of an ankle condition.  Without a currently diagnosed ankle disability, the preponderance of the evidence is against the claim, and accordingly, service connection claim for an ankle condition must be denied.  See Brammer, supra.
    
F.  Neck condition

The evidence of record does not reflect that the Veteran received treatment for a neck condition during service.  There is also no competent evidence of post-service treatment or diagnosis of a neck condition.  Absent a currently diagnosed ankle disability, the preponderance of the evidence is against the claim, and accordingly, service connection for a neck condition must be denied.  See Brammer, supra 
G.  Mid-thoracic scoliosis

The Veteran seeks service connection for mid-thoracic scoliosis.  Service treatment records are negative for any complaints or findings of a thoracic spine disability.  

Post-service records do not reflect any competent evidence of a diagnosis of a mid-thoracic spine disability.  Without evidence of thoracic spine disability, the preponderance of the evidence is against the service connection claim for such disability, and the claim must be denied.  See Brammer, supra.

H. Crohn's disease

Service treatment records do not demonstrate complaints or treatment of Crohn's disease.  There is no competent evidence of post-service treatment or diagnosis of Crohn's disease.  Without a current diagnosis of Crohn's disease, the preponderance of the evidence is against the claim, and accordingly, service connection for Crohn's disease must be denied.  See Brammer, supra  

I.  Anorexia nervosa

Service treatment records do not reflect complaints or treatment of anorexia nervosa.  There is no competent evidence of post-service treatment or diagnosis of anorexia nervosa.  Without a current diagnosis of anorexia nervosa, the preponderance of the evidence is against the claim, and accordingly, service connection for anorexia nervosa must be denied.  See Brammer, supra  

J.  Lupus

Service treatment records do not reflect complaints or treatment of lupus.  There is no competent evidence of post-service treatment or diagnosis of lupus.  Without a current diagnosis of lupus, the preponderance of the evidence is against the claim, and accordingly, service connection for lupus must be denied.  See Brammer, supra. 


K.  Ovarian cysts/endometriosis

Service treatment records do not reflect complaints or treatment of ovarian cysts or endometriosis.  There is no competent evidence of post-service treatment or diagnosis of ovarian cysts and endometriosis.  Without a current diagnosis of ovarian cysts and endometriosis, the preponderance of the evidence is against the claim, and accordingly, service connection for ovarian cysts and endometriosis must be denied.  See Brammer, supra  


ORDER

Service connection for a lower lumbar vertebrae condition/ lower back problems is denied.

Service connection for mid-thoracic spinal cord damage is denied.

Service connection for a knee condition is denied.  

Service connection for an ankle condition is denied.

Service connection for a neck condition is denied.

Service connection for mid-thoracic scoliosis is denied.

Service connection for Crohn's disease is denied.

Service connection for anorexia nervosa is denied.

Service connection for lupus is denied.

Service connection for ovarian cysts/ endometriosis is denied.  


REMAND

Additional development is necessary with regard to the Veteran's claims for service connection for Cooley's anemia and service connection for a foot condition.

Service treatment records reflect treatment for anemia.  Service records also indicate that the Veteran was seen for treatment of corns and blisters on both feet.  It is not clear from the record currently before the Board whether the Veteran currently has Cooley's anemia or a foot condition, as the Veteran has not submitted medical evidence of current diagnoses of anemia.  The record does not contain sufficient information to decide the claims for service connection for Cooley's anemia and a foot condition.  Accordingly, the Board finds that a VA examination is necessary to decide these claims.  38 U.S.C.A. §5103A(d)(2)(c).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for anemia.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

2.  Following a thorough examination, the examiner should diagnose any anemia disability.  The examiner should  answer the following questions:

a)  Is a current anemia disability at least as likely as not (50 percent or greater likelihood) related to service?   The examiner should provide a detailed rationale for the opinion.  

b)  If anemia existed prior to service, did anemia undergo an increase in severity during service?  The examiner should provide a detailed rationale for the opinion.   

3.  Schedule the Veteran for a VA examination of her feet.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.    

4.  Following a thorough examination, the examiner should diagnose any current foot disability.  The examiner should answer the following questions: 

a)  Is a current foot disability at least as likely as not (50 percent or greater likelihood) related to service?   The examiner should provide a detailed rationale for the opinion.  

b)  If a foot disability existed prior to service, did such disability undergo an increase in severity during service?  The examiner should provide a detailed rationale for the opinion.   

5.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the AMC/ RO should issue  the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  The case should then be returned to the Board.  

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


